       Case 3:18-cv-07354-WHA Document 149-5 Filed 09/19/19 Page 1 of 4




 1   Amanda L. Groves (SBN: 187216)
     agroves@winston.com
 2   Morgan E. Stewart (SBN: 321611)
     mstewart@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111-5802
     Telephone: (415) 591-1000
 5   Facsimile: (415) 591-1400

 6   Kobi K. Brinson (Admitted pro hac vice)
     kbrinson@winston.com
 7   Stacie C. Knight (Admitted pro hac vice)
     sknight@winston.com
 8   WINSTON & STRAWN LLP
     300 South Tryon Street, 16th Floor
 9   Charlotte, NC 28202
     Telephone: (704) 350-7700
10   Facsimile: (704) 350-7800

11   Attorneys for Defendant
     WELLS FARGO BANK, N.A.
12

13                                UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                     SAN FRANCISCO DIVISION
16    ALICIA HERNANDEZ, et al., individually and No. 3:18-cv-07354 WHA
      on behalf of all others similarly situated,
17                                                DECLARATION OF KOBI K. BRINSON
                      Plaintiffs,                 IN SUPPORT OF DEFENDANT WELLS
18           v.                                   FARGO BANK, N.A.’S OPPOSITION TO
                                                  PLAINTIFFS’ MOTION FOR CLASS
19    WELLS FARGO BANK, N.A.,                     CERTIFICATION
20                  Defendant.                           Date: October 19, 2019
                                                         Time: 8:00 a.m.
21                                                       Courtroom: 12
                                                         Judge: Hon. William H. Alsup
22

23

24

25

26

27

28

                         BRINSON DECL. ISO OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                          CASE NO. 3:18-CV-07354 WHA
         Case 3:18-cv-07354-WHA Document 149-5 Filed 09/19/19 Page 2 of 4




 1           I, Kobi K. Brinson, hereby declare, under penalty of perjury, as follows:

 2           1.     I am a partner at Winston & Strawn LLP, counsel for Defendant Wells Fargo Bank,

 3   N.A. (“Wells Fargo”) in this matter. I make this declaration based on my personal knowledge and in

 4   support of Wells Fargo’s Opposition to Plaintiffs’ Motion for Class Certification.

 5           2.     I am personally familiar with the facts set forth in this declaration. If called as a

 6   witness, I could and would competently testify to the matters stated herein.

 7           3.     On September 9, 2019, I appeared on Wells Fargo’s behalf at the telephonic

 8   settlement conference planning call with the Court and Plaintiffs’ counsel. During the conference,

 9   Magistrate Ryu indicated that all parties were required to attend the December 6, 2019 settlement

10   conference. In response, Plaintiffs’ counsel asked that some Plaintiffs be excused from in-person

11   attendance because it would be “difficult” and present a “hardship” for all class representatives to

12   appear. Magistrate Ryu expressed reluctance to order Wells Fargo to appear, but to excuse certain of

13   the Plaintiffs from making in-person appearances. She indicated she would allow it if Wells Fargo

14   consented and if all Plaintiffs agreed in writing to be represented by those Plaintiffs who would be

15   empowered to act on behalf of everyone else.

16           4.     My office represents Wells Fargo in six actions brought by individual putative class

17   members pending in Florida, New Jersey, New York, Rhode Island,1 and Kentucky. These plaintiffs

18   all experienced a completed foreclosure, with the exception of one New Jersey plaintiff, who sold the
19   subject property via short sale. These Plaintiffs have demanded damages ranging from over

20   $116,000 to $1,137,893.40. My office also represents Wells Fargo in two putative class actions filed

21   by three other putative class members in Washington and Ohio, all of whom experienced a

22   completed foreclosure.

23           5.     Attached as Exhibit 1 is a true and correct copy of Wells Fargo’s Responses to
24   Plaintiffs’ Second Set of Interrogatories. [REDACT/UNDER SEAL]

25           6.     Attached as Exhibit 2 is a true and correct copy of relevant excerpts of the June 25,
26

27   1
       The Rhode Island action was dismissed by the court without prejudice for lack of personal
     jurisdiction.
28
                                                         1
                          BRINSON DECL. ISO OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                           CASE NO. 3:18-CV-07354 WHA
       Case 3:18-cv-07354-WHA Document 149-5 Filed 09/19/19 Page 3 of 4




 1   2019 Deposition of Plaintiff Tiffanie Hood.

 2          7.      Attached as Exhibit 3 is a true and correct copy of Ex. 194 to the June 20, 2019
 3   Deposition of Plaintiff Rose Wilson.

 4          8.      Attached as Exhibit 4 is a true and correct copy of Ex. 197 to the June 20, 2019
 5   Deposition of Plaintiff Rose Wilson.

 6          9.      Attached as Exhibit 5 is a true and correct copy of Ex. 198 to the June 20, 2019
 7   Deposition of Plaintiff Rose Wilson.

 8          10.     Attached as Exhibit 6 is a true and correct copy of a document produced by Wells
 9   Fargo in this matter bearing the bates numbers WF_HERNANDEZ_00003956-957.

10          11.     Attached as Exhibit 7 is a true and correct copy of a document produced by Wells
11   Fargo in this matter bearing the bates numbers WF_HERNANDEZ_00037757-770.

12          12.     Attached as Exhibit 8 is a true and correct copy of relevant excerpts of the June 11,
13   2019 Deposition of Plaintiff Troy Frye.

14          13.     Attached as Exhibit 9 is a true and correct copy of Ex. 37 to the June 11, 2019
15   Deposition of Plaintiff Troy Frye.

16          14.     Attached as Exhibit 10 is a true and correct copy of relevant excerpts of the June 10,
17   2019 Deposition of Plaintiff Alicia Hernandez.

18          15.     Attached as Exhibit 11 is a true and correct copy of Ex. 20 to the June 10, 2019
19   Deposition of Plaintiff Alicia Hernandez.

20          16.     Attached as Exhibit 12 is a true and correct copy of Ex. 23 to the June 10, 2019
21   Deposition of Plaintiff Alicia Hernandez.

22          17.     Attached as Exhibit 13 is a true and correct copy of an email dated May 21, 2019
23   from Linda Lam, counsel for Plaintiffs, indicating that the Floyds and Ms. Hood would not fly to San

24   Francisco for their depositions due to concerns about air travel.

25          18.     Attached as Exhibit 14 is a true and correct copy of relevant excerpts of the June 27,
26   2019 Deposition of Plaintiff Coszetta Teague.

27          19.     Attached as Exhibit 15 is a true and correct copy of relevant excerpts of the June 18,
28
                                                         2
                          BRINSON DECL. ISO OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                           CASE NO. 3:18-CV-07354 WHA
       Case 3:18-cv-07354-WHA Document 149-5 Filed 09/19/19 Page 4 of 4




 1   2019 Deposition of Plaintiff John DeMartino.

 2             20.    Attached as Exhibit 16 is a true and correct copy of relevant excerpts of the June 18,
 3   2019 Deposition of Plaintiff Yvonne DeMartino.

 4             21.    Attached as Exhibit 17 is a true and correct copy of relevant excerpts of the August 2,
 5   2019 Wells Fargo 30(b)(6) Deposition of Carmen Bell.

 6             22.    Attached as Exhibit 18 is a true and correct copy of Ex. 408 to the August 2, 2019
 7   Wells Fargo 30(b)(6) Deposition of Carmen Bell.

 8             23.    Attached as Exhibit 19 is a true and correct copy of relevant excerpts of the June 12,
 9   2019 Deposition of Plaintiff Brenda Simoneaux.

10             24.    Counsel for Wells Fargo has researched breach of contract, extrinsic evidence, and

11   intentional infliction of emotional distress laws upon which Plaintiffs base their claims. To assist the

12   Court, counsel prepared tables summarizing that research, which are attached as Exhibits 20, 21, 22,
13   and 23.
14             25.    Counsel for Wells Fargo also collected existing surveys regarding state consumer

15   protection statutes and punitive damages laws. True and correct copies of our compilation of these

16   surveys are attached as Exhibit 24.
17

18             I declare under penalty of perjury that the foregoing is true and correct.

19

20   Executed on this 19th day of September, 2019.

21

22                                                     /s/ Kobi K. Brinson
                                                     Kobi K. Brinson
23
                                                     WINSTON & STRAWN LLP
24                                                   Attorneys for Defendant
                                                     WELLS FARGO BANK, N.A.
25

26

27

28
                                                           3
                            BRINSON DECL. ISO OPPOSITION TO MOTION FOR CLASS CERTIFICATION
                                             CASE NO. 3:18-CV-07354 WHA
